Citation Nr: 1111154	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-40 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to August 1973.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In July 2010, the Veteran appeared and testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

Although the Board regrets the additional delay in this appeal, it is constrained by the fact that proper adjudication requires further development.

The Veteran, in written statements and in testimony before the Board, asserts that he suffers from bilateral tinnitus that had its onset in service.  Specifically, the Veteran contends that his tinnitus is the result of noise exposure from jet engines in service while working as an aircraft mechanic and on the flight deck of an aircraft carrier.  He has testified that he first noticed ringing in his ears in service and that, upon reporting his symptoms during a separation examination, he was told that the ringing would probably just go away with time.  The Veteran has asserted that, while the ringing in his ears first began in service, it did not really bother him until approximately two years after service.  The Veteran also denies a post-service occupational history significant for excessive noise exposure.  During his July 2010 hearing before the Board and in an August 2009 statement, he testified that, post service, he was in school and training for a few years and then worked as a surveyor doing mostly pre- and post-construction work.  However, he did not spend a lot of time around actual construction or equipment.  When he did visit a job site post service, he used hearing protection.

The Veteran's service separation form shows that his military occupational specialist was aircraft mechanic, which is consistent with his reports of exposure to noise from aircraft.  In addition, service medical records show that the Veteran suffered from left ear hearing loss at separation which was not present upon entrance into service.  Thus, the Board finds that the Veteran was likely exposed to acoustic trauma in service.  However, in order to establish service connection, there still needs to be a nexus linking a current disability to the in-service injury.

Service medical records show that the Veteran's hearing was within normal limits upon entrance into service.  Subsequent service medical records are negative for any complaints or clinical findings of hearing loss or ringing in the ears.  There is no indication in the service medical records that the Veteran complained of ringing in his ears during his July 1973 separation examination.  However, the report of the Veteran's July 1973 separation examination does show an overall decline in hearing acuity, bilaterally, and a diagnosis of left ear hearing loss at 20-30 decibels.  The Veteran has established service connection for left ear hearing loss.

The first post-service evidence of hearing-related problem is a March 2009 statement in which the Veteran reports ringing in his ears that he believed was related to acoustic trauma in service.  He was afforded a VA audiological examination in May 2009 during which he reported that his hearing was fair and that he suffered from ringing in the ears that started two years after service.  He described the ringing as coming and going and reported that it gradually worsened and was nearly constant.  He also reported working in construction beginning two years after service.  During the examination, audiometric testing showed the Veteran to have normal hearing in the right ear and mild hearing loss in the left.  The May 2009 VA examiner opined that the Veteran's bilateral tinnitus was not related to service and based the opinion on an absence of complaints of tinnitus in service and a reported onset of symptoms two years after service, around the same time the Veteran began working in construction.  Therefore, the examiner opined, the Veteran's tinnitus was more likely related to a 30+ year history of working near construction noise.  The examiner also opined that the Veteran's left ear hearing loss was at least as likely as not related to service, as left ear hearing loss was noted upon separation.

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 U.S.C.A. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination). 

The Board recognizes that the Veteran has submitted lay evidence that suggests a nexus between his current hearing problems and his in-service noise exposure.  The Veteran is competent to report that he was exposed to acoustic trauma in service and his lay statements and testimony in this regard are considered credible.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Additionally, the Board observes that the Veteran's lay description of ringing in his ears represents competent lay evidence that he currently suffers from symptoms tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  He is also competent to state that he has had ringing in his ears since service and his statements in that regard are considered credible in the absence of any contradictory evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board also observes that the Veteran has already been afforded a VA examination and etiological opinion with respect to his tinnitus claim, and that the examiner opined against a finding of nexus between the Veteran's tinnitus and active service.  Nevertheless, the Board considers it significant that the Veteran has been service-connected for left ear hearing loss subsequent to the May 2009 VA examination.  Additionally, the Veteran has since provided clarification regarding the nature of his post-service employment in construction to which the May 2009 VA examiner attributed the Veteran's tinnitus, indicating that it did not involve significant noise exposure.  Consequently, it remains unclear to the Board whether the tinnitus symptoms that the Veteran now reports are related to the symptoms he allegedly experienced in service.

In light of the foregoing, the Board finds that a remand for a new VA examination and etiological opinion is necessary in order to fully and fairly assess the merits of the Veteran's tinnitus claim.  That new VA examination should include a review of all pertinent evidence in the Veteran's claims folder, including the Veteran's statements regarding the nature of his post-service employment and the onset of symptoms in service.  To ensure a thorough examination and evaluation, his service-connected disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2010)

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination for the purpose of ascertaining the nature and etiology of any tinnitus.  The claims folder should be reviewed by the examiner and the examination report should note that review.  The examiner should provide a rationale for any opinion expressed and reconcile it with all pertinent evidence of record, including the Veteran's assertions of noise exposure as an aircraft mechanic and while working on the flight deck of an aircraft carrier, and his service medical records, which show that he did not complain or seek treatment for hearing problems while on active duty but had left ear hearing loss on separation.  Additionally, the examiner should consider the Veteran's reports of onset of symptoms in service and a continuity of symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the VA examiner's opinion should address the following:

a)  State whether it is at least as likely as not (50 percent probability or greater) that any current tinnitus was caused or aggravated by in-service noise exposure or any other aspect the Veteran's military service.  

b)  State whether it is at least as likely as not (50 percent probability or greater) that any current tinnitus was caused or is aggravated by service-connected left ear hearing loss.  

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

